Title: From George Washington to John Armstrong, 6 February 1791
From: Washington, George
To: Armstrong, John



Dear General,
Philadelphia Feby 6th 1791.

Acknowledging the receipt of your letter of the 29th of December, and offering you my best thanks for the interest it expresses in my behalf, I beg you to be persuaded that neither my late silence nor my present brevity are in any degree the consequence of diminished regard. Your friendship receives from me the same grateful & affectionate return which I have ever made to it—but the multiplied duties of my public Station allow me little or no leizure for the cultivation of private regards—and the necessity of a prior attention to those duties cannot fail, my dear Sir, to excuse me to you.

Having in all cases of application for appointment to office prescribed, as an invariable rule to myself, the right of remaining to the last moment free and unengaged—I did not find myself at liberty, even in your regard, to deviate from that rule, which you will be so good as to assign as the reason why I did not answer your letter of last Spring.
I have the best disposition to serve the person whom you then recommended, and in what may comport with circumstances & public propriety, I shall be happy to do so—At present I know not what offices may be created—and applicants multiply with every new Office and some of them come forward under such fair pretensions & pressing wants that a preference is difficult & painful in the extream. In a word, to a man who has no ends to serve, nor friends to provide for, nominations to office is the most irksome part of the Executive trust.
The concern which you take in my health enhances the pleasure I have in assuring you that it is now perfectly re-established. It will add greatly to my satisfaction to hear that yours is also improved. With affectionate regard and esteem I am—Dear Sir Yr Most Obedt Servt

Go: Washington

